DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on January 6, 2021.
 No Claims  have been amended.
No Claims have been cancelled.
No Claims have been added.
Claims 1-15 are currently pending.
Response to Arguments
Applicant's arguments filed on January 6, 2021 have been fully considered but they are not persuasive. 
	The Applicant argues on pages 8-10 that Pragada fails to disclose receiving a plurality of numerology capability indications from a plurality of radio devices wherein a numerology capability indication comprises one or more direct-link block lengths being provided by the respective radio device for communicating via a physical direct-link radio channel nor determining an instruction message in dependence on the numerology indications of the first and second radio device and in dependence on the cell indication of the first and second radio device.
	The Examiner respectfully disagrees. Pragada discloses A D2D capable WTRU may inform the network about its D2D capabilities, for example, using ([0308]-[0313]).
For at least the reasons provided above, the applicant arguments regarding independent claims are not persuasive. The applicant argues that independent claims are patentable for similar reasons and are also not persuasive. The applicant further argues that since dependent claims depend on the argued independent claim; they are patentable at least by virtue of their dependencies. Since the applicant's arguments regarding independent claims are not persuasive, the applicant's arguments regarding dependent claims are also not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pragada et al. (US Application 2013/0287012, hereinafter Pragada).
Regarding claims 1, 6, 7, 11, 12, 15, Pragada discloses a method (Figs. 1-23) of operating a management device for managing a cellular radio communications network (CRN), the method comprising: 
receiving a plurality of numerology capability indications from a plurality of radio devices wherein a numerology capability indication comprises one or more direct-link block lengths being provided by the respective radio device for communicating via a physical direct-link radio channel(Abstract, [0004]-[0005],[0054]-[0067], [0154]-[0159], which recites the MME 1315 receives the PDN connection request 1325 from the WTRU 1305, it may use the information received from the WTRU 1305 to setup the connection. Based on the capabilities of the WTRUs 1305 and 1320 and the network, the MME 1315 may decide to setup a direct WTRU-to-WTRU PDN connection. The MME 1315 may also use the cell location, measurements, subscription information and the like to identify the type of bearer to be setup, (i.e., Case 1, Case 2, Case 3 and the like). The MME 1315 may then send a bearer setup request message 1330 to the eNB 1310, which may include the encapsulated activate bearer NAS message. The bearer setup request message 1330 may also indicate to the eNB 1310 that this bearer setup request message 1330 is for a direct WTRU-to-WTRU connection, so that the eNB 1310 may send the necessary information about setting up the direct connection to WTRU 1320. This information may include the radio network temporary identifier (RNTI) or some other Layer 2 identification of WTRU 1305, scheduling information, QoS parameters to be used by the WTRU 1305 during the lifetime of this bearer, and other layer 2 connection setup parameters included in an RRC reconfiguration request message 1335 sent by the ENB to the WTRU 1320. The bearer setup request message 1330 may not include a tunneling endpoint ID (TEID) and other parameters, (e.g., IP address, port number and the like), required to create an S1 tunnel with the SGW (not shown) ); 
 receiving a plurality of cell indications, wherein the cell indication(Abstract, [0004]-[0005],[0054]-[0067], [0154]-[0159], which recites the base station 114a may be part of the RAN 104, which may also include other base stations and/or network elements (not shown), such as a base station controller (BSC), a radio network controller (RNC), relay nodes, and the like. The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell (not shown). The cell may further be divided into cell sectors. For example, the cell associated with the base station 114a may be divided into three sectors. Thus, in one embodiment, the base station 114a may include three transceivers, i.e., one for each sector of the cell. In another embodiment, the base station 114a may employ multiple-input multiple-output (MIMO) technology and, therefore, may utilize multiple transceivers for each sector of the cell. The device discovery may be triggered by the cellular network. For example, an 802.11 RAT D2D-capable WTRU-1 is connected to an 802.11 RAT D2D capable WTRU-2 via a baseline infrastructure mode. The cellular network detects that D2D on other RAT is possible for data communication between WTRU-1 and WTRU-2. This may be based on, but not limited to, location information, measurements, cell ID, sector ID, and the like. The cellular network may request WTRU-1 and WTRU-2 to turn on their other RAT radios and start D2D device discovery on other RAT. Other RAT performs device discovery either based on a unique D2D device identifier or using a D2D device identifier that is allocated by the cellular network on 802.11 RAT. The device discovery results may be translated into service discovery);
 determining an instruction message in dependence on the numerology indications of the first and second radio device and in dependence on the cell indication of the first and second radio device(Abstract, [0004]-[0005],[0054]-[0067], [0154]-[0159], which recites the base station 114a may be part of the RAN 104, which may also include other base stations and/or network elements (not shown), such as a base station controller (BSC), a radio network controller (RNC), relay nodes, and the like. The base station 114a and/or the base station 114b may be configured to transmit and/or receive wireless signals within a particular geographic region, which may be referred to as a cell (not shown). The cell may further be divided into cell sectors. For example, the cell associated with the base station 114a may be divided into three sectors. Thus, in one embodiment, the base station 114a may include three transceivers, i.e., one for each sector of the cell. In another embodiment, the base station 114a may employ multiple-input multiple-output (MIMO) technology and, therefore, may utilize multiple transceivers for each sector of the cell. The device discovery may be triggered by the cellular network. For example, an 802.11 RAT D2D-capable WTRU-1 is connected to an 802.11 RAT D2D capable WTRU-2 via a baseline infrastructure mode. The cellular network detects that D2D on other RAT is possible for data communication between WTRU-1 and WTRU-2. This may be based on, but not limited to, location information, measurements, cell ID, sector ID, and the like. The cellular network may request WTRU-1 and WTRU-2 to turn on their other RAT radios and start D2D device discovery on other RAT. Other RAT performs device discovery either based on a unique D2D device identifier or using a D2D device identifier that is allocated by the cellular network on 802.11 RAT. The device discovery results may be translated into service discovery);
; and 
transmitting the instruction message  towards at least one of the first and second radio devices(Abstract, [0004]-[0005],[0054]-[0067], [0154]-[0159], which recites the MME 1315 receives the PDN connection request 1325 from the WTRU 1305, it may use the information received from the WTRU 1305 to setup the connection. Based on the capabilities of the WTRUs 1305 and 1320 and the network, the MME 1315 may decide to setup a direct WTRU-to-WTRU PDN connection. The MME 1315 may also use the cell location, measurements, subscription information and the like to identify the type of bearer to be setup, (i.e., Case 1, Case 2, Case 3 and the like). The MME 1315 may then send a bearer setup request message 1330 to the eNB 1310, which may include the encapsulated activate bearer NAS message. The bearer setup request message 1330 may also indicate to the eNB 1310 that this bearer setup request message 1330 is for a direct WTRU-to-WTRU connection, so that the eNB 1310 may send the necessary information about setting up the direct connection to WTRU 1320. This information may include the radio network temporary identifier (RNTI) or some other Layer 2 identification of WTRU 1305, scheduling information, QoS parameters to be used by the WTRU 1305 during the lifetime of this bearer, and other layer 2 connection setup parameters included in an RRC reconfiguration request message 1335 sent by the ENB to the WTRU 1320. The bearer setup request message 1330 may not include a tunneling endpoint ID (TEID) and other parameters, (e.g., IP address, port number and the like), required to create an S1 tunnel with the SGW (not shown) ).  
Regarding claim 2, Pragada discloses the method according to claim 1, the method further comprising: determining that the first and second radio devices offer identical direct- link block lengths and determine in dependence on the cell indication that the first and second radio devices are located close enough for establishing a physical direct-link radio channel; and  determining the instruction message for the first device to transmit data on the physical direct-link radio channel towards the second radio device(Abstract, [0004]-[0005],[0054]-[0067], [0154]-[0159]).
Regarding claim 3, Pragada discloses the method according to claim 1, the method further comprising: - determining a signalling path between the first and second radio device - determining a further instruction message for the first and/or second radio device to transmit data via the signalling path; and - transmitting the further instruction message to at least one of the first and second radio devices(Abstract, [0004]-[0005],[0054]-[0067], [0154]-[0159]).
Regarding claim 4, Pragada discloses the method according to claim 3, the method further comprising: - receiving a notification from the first or second radio device that the physical direct-link radio channel is malfunctioning; - determining and transmitting the further instruction message to at least one of the first and second radio devices as a response to the notification(Abstract, [0004]-[0005],[0054]-[0067], [0154]-[0159]).
Regarding claim 5, Pragada discloses the method according to claim 3, the method further comprising: - determining an unavailable direct-link capability if it is determined that the first and second radio devices do not offer identical direct-link block lengths or if it is determined in dependence on the cell indication that the first and second radio devices(Abstract, [0004]-[0005],[0054]-[0067], [0154]-[0159]).
Regarding claim 8, Pragada discloses the method according to claim 7, - wherein the instruction message comprises the instruction for the first device to transmit data via a physical direct-link radio channel with at least one of the direct-link block lengths (Abstract, [0004]-[0005],[0054]-[0067], [0154]-[0159]).  
Regarding claim 9, Pragada discloses the method according to claim 7, the method further comprising: - receiving a further instruction message from the management device for the first device to transmit data via a signalling path between the first and second radio device through a radio network infrastructure device;  and - modulating the data in dependence on an inverse Fast Fourier Transform (IFFT) of an uplink block length; and - transmit the data (Abstract, [0004]-[0005],[0054]-[0067], [0154]-[0159]).
Regarding claim 10, Pragada discloses the method according to claim 7, the method further comprising: - determining a request for a data transmission to the second radio device ;- transmitting the request via the physical uplink radio channel to the management device ; and - receiving the instruction message via a physical downlink radio channel from the management device as a response to the request(Abstract, [0004]-[0005],[0054]-[0067], [0154]-[0159]).
Regarding claim 13, Pragada discloses the method according to claim 12, - wherein the instruction message comprises the instruction for the second device to receive data via a physical direct-link radio channel with the one or more direct-link block lengths from the first radio device the method further comprising: - receive the data from the second radio device via the physical direct-link radio channel; and - (Abstract, [0004]-[0005],[0054]-[0067], [0154]-[0159]).
Regarding claim 14, Pragada discloses the method according to claim 12, the method further comprising: - receive a further instruction message from the management device for the second device to receive data via a signalling path between the first and second radio device through a radio network infrastructure device - receive the data from the first radio device via a physical downlink radio channel; and - demodulate the data in dependence on a forward Fast Fourier Transform (FFT) of a downlink block length(Abstract, [0004]-[0005],[0054]-[0067], [0154]-[0159]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DADY CHERY/Primary Examiner, Art Unit 2461